DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-5,7-9,12 and 17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	It is noted that, the disclosure of the instant application (e.g., US 2021/0337181) fails to define the claimed “optical alignment regulator” as newly added to the above claims, in such full, clear, concise, and exact terms. In other-words there is nothing regarding “optical regulator” in the disclosure of the current invention. Therefore the claims as originally filed, are finally rejected for the same reason as set forth in the last office action, mailed 09/09/2021. The rejection is being restated for applicant convenience;
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang (US 2019/0333480).
Regarding claim 1, Lang discloses an electronic device (i.e., fig. 2C) comprising; a first
display for the left eye of a user (i.e., figs. 1a-2e, paragraph 0005), a second display for the right eye of the user (i.e., figs. 1a-2e, paragraph 0005), that is spaced apart from the first display in a one direction (i.e., figs. 1a-2e), frames that hold the first display and the second display and are supported on the user’s head (i.e., figs. 1a-2e), and an optical variable unit capable of varying the optical alignment of the first display or second display (i.e., figs. la-2e, abstract, paragraphs 0004,0007,0010,0012,0015).
	Regarding claim 16, the limitations claimed has been addressed in claim 1 above. As for the additional limitations of, a first camera and the second camera, please see (i.e., paragraphs 0014,0022,0027,0071,0072,0090). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2019/0333480) in view of Fujimaki et al. (US 2016/0033770).
	Regarding claim 2, Lang teaches the electronic device of claim 1, further comprising a controller that transmits an image to the first display or second display (e.g., transmission of image to the display, as shown in fig. 5).
Lang teaches the optical variable unit is capable of varying the optical alignment by changing the angle at which an image is transmitted from the processor to the first display or second display (e.g., figs. 1a-2e, abstract, paragraphs 0004,0007,0010,0012,0015).
	Lang fails to explicitly indicate controller, although the processor in Lang, consider as controller, however for further clarification, Fujimaki in the same field of endeavor (e.g., figs. 1-2, paragraphs 0063,0079) clearly shows the controller being used for the same purpose.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, in order to control the right and left displays, as suggested by the reference.
	Regarding claim 3, the combination of Lang and Fujimaki teach the electronic device of claim 2, wherein the controller has a guide lens for transmitting an image to the displays, the displays each 

0086-0087,0110 of Fujimaki).
	Regarding claim 4, the combination of Lang and Fujimaki teach the electronic device of claim 3, wherein the optical variable unit changes the relative angle in a second direction that connects from the end of the guide lens to the incidence area and in a third direction that connects from the incidence area to the projection area (e.g., figs. 1a-2e, abstract, paragraphs 0010,0012,0015,0086,0090,0106 of Lang; also figs. 1-2,4-5 and 11, paragraphs 0017-0019,0086-0087,0110 of Fujimaki).
8.	Claims 5-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US
2019/0333480) in view of Brin et al. (US 2013/0038510).
	Regarding claim 5, Lang teaches the electronic device of claim 1, wherein the frames are made
of elastic material to deform when the user wears the electronic device (e.g., figs. 2a-2e).
	Lang teaches Fittings can be customized using standard techniques known in the art, including impressions, for example made of wax or other deformable materials, optionally self-hardening, and further the individual display elements and/or mirrors and/or holographic optical elements, e.g. waveguides, prisms, diffraction gratings, and/or reflectors can be mounted on a deformable carrier, which can be adapted to the application (e.g. near field vs. far field) and/or the user's eyes (e.g. visual defects, e.g. myopic, presbyopic, hyperopic, astigmatic) and accommodation including, for example, stereopsis, If a deformable display element carrier is used, the deformation can be permanent (e.g. the shape of the carrier and the display will not change) or it can be adjustable, when a deformable OHMD display unit is used, e.g. with display elements and/or mirrors and/or holographic optical elements, e.g. waveguides, gratings, e.g. diffraction gratings, prisms and/or reflectors mounted on a deformable 

In view of the above teaching, the claimed limitations “the first display or second display are configured to change position upon deformation of the frames, and the optical variable unit corrects error in optical alignment which occurs as the first display or second display changes position upon deformation of the frames” consider to be obvious to one skilled in the art. However for further clarification;
Brin in the same field of endeavor (e.g., figs. 1-4, abstract, paragraphs 0012,0015-0016,0021) more clearly teaches the above subject matter, by using mechanical actuator to correct misalignment/error.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Brin, into the system of Lang, by using mechanical actuator, in order to correct misalignment due to deformation, as suggested by the reference.
	Regarding claim 6, Lang teaches the electronic device of claim 1, including the frames are made of elastic material to deform when the user wears the electronic device, fittings can be customized using standard techniques known in the art, including impressions, for example made of wax or other deformable materials, optionally self-hardening, and further the individual display elements and/or mirrors and/or holographic optical elements, e.g. waveguides, prisms, diffraction gratings, and/or reflectors can be mounted on a deformable carrier, which can be adapted to the application (e.g. near field vs. far field) and/or the user's eyes (e.g. visual defects, e.g. myopic, presbyopic, hyperopic, astigmatic) and accommodation including, for example, stereopsis, If a deformable display element carrier is used, the deformation can be permanent (e.g. the shape of the carrier and the display will not change) or it can be adjustable, when a deformable OHMD display unit is used, e.g. with display 

	Lang is silent in regards to, a sensor for detecting the amount of deviation on the first display or second display.
	Brin in the same field of endeavor (e.g., abstract, paragraphs 0005-0008,0017,0020) teaches using sensor for detecting misalignment on the first display or second display.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Brin, into the system of Lang, by using alignment sensor, in order to detect deviation/misalignment, as suggested by the reference.
	Regarding claim 7, the combination of Lang and Brin teach the electronic device of claim 6, further comprising a controller that transmits an image to the first display or second display (e.g., figs. 1-
3 of Brin), wherein the controller determines the degree to which the optical variable unit varies through information provided from the sensor (e.g., figs. 1-3, controller and alignment sensors disclosed through-out the disclosure of Brin).
	Regarding claim 8, the combination of Lang and Brin teach the electronic device of claim 7, further comprising a drive part for driving the optical variable unit, wherein the controller drives the optical variable unit through the information provided from the sensor (e.g., figs. 1-3, paragraphs 0005-
0008,0017-0020, claim 9 of Brin, also figs. 2a-2e, abstract of Lang).
	Regarding claim 9, the combination of Lang and Brin teach the electronic device of claim 7, wherein the sensor detects a pupil of the user (e.g., figs. 4a-4m, abstract, paragraphs 0004-0006,0010,
0012,0015 of Lang), and the controller determines the amount of deviation on the first display or second

	Regarding claim 10, the combination of Lang and Brin teach the electronic device of claim 9, wherein the controller transmits a stored image to the first display or second display, and the sensor detects the pupil of the user viewing the image (e.g., paragraphs 0109,0163,0175,0186 of Lang).
	Regarding claims 11 and 18-19, the combination of Lang and Brin teach the electronic device of claim 10, wherein the controller transmits the stored image to the first display or second display at a focal length approaching infinity, and determines the amount of deviation on the first display or second display by comparing the user’s focal length determined based on the information provided from the sensor and a preset focal length (e.g., paragraphs 0174,0322,0389 of Lang).
	Regarding claim 12, the combination of Lang and Brin teach the electronic device of claim 8, wherein the controller shifts an image provided to the first display or second display by driving the optical variable unit (e.g., paragraph 0031, claim 9 of Brin).
	Regarding claim 13, the combination of Lang and Brin teach the electronic device of claim 7, wherein the first display and the second display each have a 3D camera, wherein the controller gets an image from the 3D camera and creates stereoscopic image-related information (e.g., paragraphs
0014,0022,0027,0071,0072,0090 of Lang).
	Regarding claim 14, the combination of Lang and Brin teach the electronic device of claim 13, wherein the controller performs image processing by correcting the image from the 3D camera through the information provided from the sensor (e.g., fig. 5 of Lang).
Regarding claim 15, the combination of Lang and Brin teach the electronic device of claim 14, wherein the controller determines the amount of deviation on the 3D camera through the information provided from the sensor, and performs image processing by shifting the image from the 3D camera by a number of pixels corresponding the amount of deviation on the 3D camera (please refer to claims 6-7).
.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see

USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482